MONACO, J.
The appellant, Shamir J. Súber, raises numerous issues on appeal from the judgments and sentences imposed on him after his conviction by jury trial of manslaughter, vehicular homicide, DUI manslaughter, fleeing or attempting to elude an officer at high speed or with wanton disregard, possession of cocaine with the intent to sell or deliver, and throwing a deadly missile at, within, or into a building. We conclude that only one issue' has merit.
The single homicide that formed the basis of this case gave rise to three separate charges and three separate convictions. Although Mr. Súber was convicted of manslaughter and vehicular homicide, the court neither adjudged him guilty of those offenses, nor sentenced him for them. Instead, the trial court adjudicated him guilty of DUI manslaughter, and imposed a sentence for the homicide only with respect to that offense. The State concedes, and we agree, that the convictions for manslaughter and vehicular manslaughter should be vacated. See Houser v. State, 474 So.2d 1193 (Fla.1986).
Accordingly, we affirm the judgments and- sentences in all respects, except that we vacate the convictions for manslaughter and vehicular homicide.
AFFIRMED in part, and REVERSED in part.
GRIFFIN and THOMPSON, JJ., concur.